                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        VINTON FROST,
                                   7                                                     Case No. 18-cv-04956-EMC
                                                      Plaintiff,
                                   8
                                               v.                                        ORDER OF DISMISSAL
                                   9
                                        TEXAS PACIFIC GROUP, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          An Order was issued on August 24, 2018, dismissing plaintiff’s complaint with leave to

                                  14   amend by 9/26/2018. Plaintiff has not filed an Amended Complaint and the deadline has passed.

                                  15          IT IS HEREBY ORDERED that this case be dismissed without prejudice.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 5, 2018
                                                                                     ______________________________________
                                  18                                                 Edward M. Chen
                                                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
